Title: From Benjamin Franklin to Joseph Palmer, 27 October 1779
From: Franklin, Benjamin
To: Palmer, Joseph


SirPassy. Oct. 27. 1779.
I received your favour of Aug. 3. by your Nephew, who after Staying here a few Weeks, went for England, where I hope he has had a happy Meeting with his family and friends. I should very readily have Supply’d him with Money as you desired, if he had wanted it.— He appears an amiable young Man and his Return must give great Pleasure to his father.
I was glad to learn that you continue well, being with great Esteem Sir, Your most obedient and most humble servant
B Franklin
J. Palmer, Esq.
  
Addressed: To / J. Palmer Esquire / German Town / Massts. Bay.
Endorsed: His Excellency Benja Franklin Esqr: Octor: 1779.
Notation: Lafayette M.g.
